IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MARISSA MEREDITH,

Plaintiff,
Case No. 3:19-CV-111

JUDGE WALTER H. RICE

Vv.
ROYAL ASSET MANAGEMENT,
Defendant.

 

DECISION AND ENTRY OVERRULING WITHOUT PREJUDICE
PLAINTIFF’‘S MOTION FOR DEFAULT JUDGMENT (DOC. #7);
MOTION FOR ENTRY OF DEFAULT TO BE FILED
WITHIN 10 CALENDAR DAYS

 

On November 12, 2019, the Court ordered Plaintiff, within 10 calendar
days, to either move for an entry of default or submit a valid reason for not doing
so. The Court indicated that failure to comply with the Order would result in
dismissal without prejudice for want of prosecution. Doc. #6.

On November 22, 2019, Plaintiff filed a Motion for Default Judgment, Doc.
#7. Under the Federal Rules of Civil Procedure, a plaintiff must first file a Motion
for Entry of Default. Fed. R. Civ. P. 55(a). After the Clerk enters default, the
plaintiff may file a Motion for Default Judgment. Fed. R. Civ. P. 55(b). Given that
Plaintiff has not yet moved for an Entry of Default, the Court OVERRULES her

Motion for Default Judgment, Doc. #7, WITHOUT PREJUDICE to refiling.
Plaintiff is given leave to file a Motion for Entry of Default within 10 calendar
days of the date of this Order. Failure to file such a motion will result in the

above-captioned action being dismissed without prejudice for want of prosecution.

Date: November 22, 2019 bf KR
WALTER H. RICE

UNITED STATES DISTRICT JUDGE

 
